Case 2:19-cv-03656-SB-GJS Document 130 Filed 01/06/21 Page 1 of 4 Page ID #:2306



  1 JACK P. DICANIO (SBN 138782)
    jack.dicanio@skadden.com
  2 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
    300 South Grand Avenue, Suite 3400
  3 Los Angeles, California 90071
    Telephone: (213) 687-5000
  4 Facsimile: (213) 687-5600
  5 Attorneys for Defendants
    NATIONAL HOCKEY LEAGUE,
  6 NHL ENTERPRISES, LP AND
    NATIONAL HOCKEY LEAGUE BOARD OF GOVERNORS
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11
    KELLI EWEN, Individually, and as           Case No. 2:19-cv-03656-SB-GJS
 12
    Personal Representative of the Estate of   DEFENDANTS’ APPLICATION
 13 TODD EWEN, Deceased,                       TO FILE UNDER SEAL
                                               DOCUMENTS IN SUPPORT OF
 14                                            DEFENDANTS’ MOTION FOR
                       Plaintiff,              LEAVE TO PERMIT JUDGE
 15                                            STANDISH TO RESOLVE
                 v.                            ONGOING DISCOVERY DISPUTE
 16
 17 NATIONAL HOCKEY LEAGUE, et al.,
                                               Date: TBD
 18                    Defendants.             Time: TBD
                                               Courtroom: 6C
 19                                            Judge: Hon. Stanley Blumenfeld Jr.
 20
 21
 22
 23
 24
 25
 26
 27
 28
      DEFENDANTS’ APPLICATION TO FILE UNDER SEAL DOCUMENTS IN SUPPORT OF DEFENDANTS’
         MOTION FOR LEAVE TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY
                                          DISPUTE
Case 2:19-cv-03656-SB-GJS Document 130 Filed 01/06/21 Page 2 of 4 Page ID #:2307



  1        Pursuant to Local Rule 79-5.2.2 and the Stipulated Protective Order (ECF No.
  2 72) entered by this Court on December 2, 2019, Defendant the National Hockey
  3 League (the “NHL”) submits this application to file under seal documents in support
  4 of its Motion for Leave to Permit Judge Standish to Resolve Ongoing Discovery
  5 Dispute, including:
  6           • Exhibits 17 and 20 attached to the Declaration of Michael H. Menitove
  7               in support of Defendants’ Motion for Leave to Permit Judge Standish to
  8               Resolve Ongoing Discovery Dispute (“Menitove Declaration”);
  9           • Portions of Exhibits 18, 23, 25 and 26 attached to the Menitove
 10               Declaration; and
 11           • Portions of the NHL’s Memorandum of Points and Authorities
 12               regarding the NHL’s Motion for Leave to Permit Judge Standish to
 13               Resolve Ongoing Discovery Dispute, which quote and/or reference the
 14               exhibits identified above.
 15        The foregoing documents contain information that has been designated as
 16 “Protected Document” by Plaintiff Kelli Ewen (“Plaintiff”) pursuant to the
 17 Stipulated Protective Order.
 18        As stated in the Stipulated Protective Order, Local Rule 79-5 sets forth the
 19 procedures to be followed when a party wishes for “Protected Material,” including
 20 documents designated “Protected Document” to be filed under seal. Under Local
 21 Rule 79-5.2.2, when, as here, a party seeks to use documents designated as
 22 confidential by another party pursuant to a protective order, the filing party must
 23 confer with the designating party in an attempt to eliminate or minimize the need for
 24 filing under seal by means of redaction. See L. Civ. R. 79-5.2.2(b). If the documents
 25 cannot be suitably redacted by agreement, the filing party may file an application to
 26 seal the documents designated by the other as confidential. See id. Within four days
 27
 28                                            1
      DEFENDANTS’ APPLICATION TO FILE UNDER SEAL DOCUMENTS IN SUPPORT OF DEFENDANTS’
         MOTION FOR LEAVE TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY
                                          DISPUTE
Case 2:19-cv-03656-SB-GJS Document 130 Filed 01/06/21 Page 3 of 4 Page ID #:2308



  1 of that application, the party that designated the material as confidential must
  2 establish that all or part of the designated material is sealable. See id.
  3        The NHL informed Plaintiff that it intended to file certain documents in
  4 support of its Motion for Leave to Permit Judge Standish to Resolve Ongoing
  5 Discovery Dispute. Plaintiff indicated that she maintained or asserted confidentiality
  6 over certain documents and requested that the NHL file them under seal.
  7        Accordingly, the NHL requests that the Court accept the above-referenced
  8 documents for filing under seal because Plaintiff has maintained or asserted that
  9 these documents meet the criteria for designating them “Protected Document” under
 10 the Stipulated Protective Order.
 11
 12 Dated: January 6, 2021             Respectfully submitted,
 13
                                       /s/Jack P. DiCanio
 14                                    JACK P. DICANIO (SBN 138782)
                                       SKADDEN, ARPS, SLATE,
 15                                     MEAGHER & FLOM LLP
                                       300 South Grand Avenue, Suite 3400
 16                                    Los Angeles, California 90071
                                       Telephone: (213) 687-5000
 17                                    Facsimile: (213) 687-5600
                                       jack.dicanio@skadden.com
 18
                                       JOHN H. BEISNER (SBN 81571)
 19                                    SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
 20                                    1440 New York Avenue, N.W.
                                       Washington, D.C. 20005-2111
 21                                    Telephone: (202) 371-7000
                                       john.beisner@skadden.com
 22
                                       SHEPARD GOLDFEIN (admitted pro
 23                                    hac vice)
                                       MATTHEW M. MARTINO (admitted
 24                                    pro hac vice)
                                       MICHAEL H. MENITOVE (admitted
 25                                    pro hac vice)
                                       SKADDEN, ARPS, SLATE,
 26                                     MEAGHER & FLOM LLP
                                       One Manhattan West
 27                                    New York, New York 10001-6802
                                       Telephone: (212) 735-3000
 28                                              2
      DEFENDANTS’ APPLICATION TO FILE UNDER SEAL DOCUMENTS IN SUPPORT OF DEFENDANTS’
         MOTION FOR LEAVE TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY
                                          DISPUTE
Case 2:19-cv-03656-SB-GJS Document 130 Filed 01/06/21 Page 4 of 4 Page ID #:2309



  1                                shepard.goldfein@skadden.com
                                   matthew.martino@skadden.com
  2                                michael.menitove@skadden.com
  3                                JOSEPH BAUMGARTEN (admitted
                                   pro hac vice)
  4                                ADAM M. LUPION (admitted pro
                                   hac vice)
  5                                ANDREW A. SMITH (SBN 275316)
                                   PROSKAUER ROSE LLP
  6                                Eleven Times Square
                                   New York, New York 10036-8299
  7                                Telephone: (212) 969-3000
                                   jbaumgarten@proskauer.com
  8                                alupion@proskauer.com
                                   asmith@proskauer.com
  9
                                   Attorneys for Defendants
 10                                NATIONAL HOCKEY LEAGUE,
                                   NHL ENTERPRISES, LP AND
 11                                NATIONAL HOCKEY LEAGUE
                                   BOARD OF GOVERNORS
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                         3
      DEFENDANTS’ APPLICATION TO FILE UNDER SEAL DOCUMENTS IN SUPPORT OF DEFENDANTS’
         MOTION FOR LEAVE TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY
                                          DISPUTE
